Exhibit SAFE HARBOR STATEMENT This presentation contains forward looking statements and forecast financial statements concerning the future of the company that are intended to qualify for the safe harbors from liabilities, established by the Private Securities Litigation Reform Act of 1995. These forward-looking statements and forecast financial statements can be identified by such words as "believes", "anticipates", "plans", "expects", or words of similar impact. The future performance of the company is subject to a number of factors including, but not limited to, general economic conditions, financing, competitive activity, and the possibility of future government regulations that may adversely affect the company. For more information about potential risks in investing in our company, please read our periodic filings at http://www.sec.gov OVERVIEW China Direct, Inc. is a NASDAQ listed U.S. based holding company (NASDAQ: CDS), headquartered in Deerfield Beach, Florida with 10 operating subsidiaries in China Two core business operating segments in China Magnesium Basic Materials Provides advisory services to other China based entities +2,100 employees in the U.S. and China Rapidly growing business 2007 (audited) 2008 1st 9 months (unaudited) Revenue: $174 MM $et Income: $11.8 MM $18.2 MM EPS (diluted): $0.67 $0.75 * * Non-GAAP (Excludes share-based compensation expense, depreciation and non-cash deductions related to preferred stock issuance.) CORPORATE STRUCTURE China Direct, Inc. "CDS" (Parent Company) CDI China, Inc CDI Shanghai Management Operating Business Segments Magnesium Segment Basic Materials Segment China Direct Investments Advisory Services MARKET DATA - NASDAQ: CDS Current Share Price (11/13/08) $ 2.38 Market Cap $56 MM Revenue First Nine Months 2008 $200.1 MM EPS (diluted) First Nine Months 2008 $0.75* per share Working Capital (9/30/08) $68.1 MM Current Ratio (9/30/08) 3.04 Cash (9/30/08) $19.6 MM Book Value per Share (9/30/08) $2.95 Shares Outstanding 23.5 MM 52 Week Range $1.79 - $11.10 * Non-GAAP (Excludes share-based compensation expense, depreciation and non-cash deductions related to preferred stock issuance.) THE VISION OF CHINA DIRECT Serve as a platform for the need of over 1.1 MM small to medium sized Chinese business entities for both investment capital and management acumen Offer alternative approaches for Chinese entrepreneurs through joint venture opportunities Achieve maximum growth potential through majority ownership control Mitigate risks to achieve consistent high returns in equity ATTRACTIVENESS OF CHINA DIRECT MODEL For Entrepreneurs Capital infusion with little upfront expenses Comprehensive solutions to develop Chinese private companies to compete in the global economy "Training Wheels" for future life as a public entity Management buy-in, instead of Management buy-out Expand market opportunities globally while creating eventual exit strategy For Investors Positioned in high growth sectors Direct participation in the rapid growth of the Chinese economy Actively managed model designed to mitigate risks Willing to go the extra mile: Tap into remote areas in China to obtain more favorable valuation Create monetization opportunities OVERVIEW OF CHINA DIRECT BUSINESS SEGMENTS Acquire controlling interest in entities operating within China Administer staged financings as capital for growth Uncover vertical and horizontal integration opportunities Transform Chinese entities into a global enterprise Magnesium Basic Materials Chang Magnesium Lang Chemical Baotou Changxin Magnesium CDI Jingkun Zinc Golden Magnesium CDI Jixiang Metal Pan Asia Magnesium CDI Beijing CDI Magnesium CDI Metal Recycling ACQUISITION PROCESS: 4 STAGES CHINA DIRECT PROGRAM: 8 LIFE STAGES MAGNESIUM
